This action was begun originally by Associates Investment Company against Howard R. Sharp, Minnie Kern and the city of Findlay to foreclose a chattel mortgage on a certain automobile owned by Sharp.
It appears that Sharp had been apprehended for illegal transportation of liquor and pursuant thereto the automobile was confiscated by the city and ordered sold.
The Hancock Common Pleas awarded foreclosure and ordered the automobile sold under execution and this judgment was affirmed in the Court of Appeals.
The City, in the Supreme Court, contends:
1. That the law denies the right to recover possession of a car by replevin under such circumstances.
2. That the court in effect collaterally attacked the judgment of the mayor’s court contrary to law.
3. That a lienholder cannot prevent a forfeiture of the car.
4. That the statute provides an exclusive remedy to the lienholder.